Exhibit 10.5

AMENDMENT 2010-2

to the

NORDSTROM 401(k) PLAN & PROFIT SHARING

(2008 Restatement)

The Nordstrom 401(k) Plan & Profit Sharing (the “Plan”) is hereby amended
pursuant to Plan Section 13.1-2 to restore eligibility of certain members of the
Nordstrom family for Employer Profit Sharing Contributions. The provisions of
this Amendment 2010-2 are effective immediately.

1. Section 5.1-7 Nordstrom Family Member Allocation Restrictions is added as
follows to restore eligibility of certain Nordstrom family members to receive
Employer Profit Sharing Contributions, beginning with the 2010 Plan Year:

“5.1-7 Nordstrom Family Member Allocation Restrictions. Effective for Plan Years
beginning on January 1, 2007, 2008, and 2009 only, and notwithstanding anything
in section 5.1 to the contrary, any Participant who is both a Nordstrom family
member and is reported as a “named executive officer” in the Summary
Compensation Table of the Company’s Proxy Statement filed with the U.S.
Securities and Exchange Commission for the Company’s fiscal year ending during
the Plan Year shall not share in the Employer Profit Sharing Contribution
allocation for that Plan Year, unless required by section 12.4 if the Plan is
top heavy. This restriction does not apply for Plan Years beginning on and after
January 1, 2010.”

IN WITNESS WHEREOF, pursuant to proper authority, this Amendment 2010-2 has been
executed on behalf of the Company this     18     day of     May    , 2010.

 

NORDSTROM, INC.

By:

 

/s/ Delena M. Sunday

   

Title:

 

Executive Vice President,

     

Corporate Human Resources &

Diversity Affairs